United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-31050
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROBERT KENNEDY,

                                    Defendant-Appellant.


                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 94-CR-305-1-T
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Robert Kennedy appeals his 24-month sentence imposed upon

revocation of his supervised release following his guilty-plea

conviction for conspiracy to distribute dilaudid.   Kennedy argues

that the district court impermissibly relied upon his status as a

drug addict in imposing the statutory maximum sentence of two

years’ imprisonment.   Kennedy did not object timely to the

sentence that was imposed; in the absence of such an objection,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-31050
                               -2-

this court’s review is for plain error only.   See United States

v. Gonzalez, 250 F.3d 923, 930 (5th Cir. 2001).

     Kennedy’s argument that his sentence was based solely on his

status as a drug addict is not supported by the record.   The

sentence imposed punished Kennedy for violating the terms of his

supervised release, not for his history of drug addiction.      See

United States v. Pena, 125 F.3d 285, 287-88 (5th Cir. 1997).     The

judgment of the district court is AFFIRMED.